Citation Nr: 0205770	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  00-00 144A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for trauma to tooth number 
8 for purposes of entitlement to VA outpatient dental 
treatment.  


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from May 1, 1952, to April 30, 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating action by which 
service connection for purposes of VA outpatient dental 
treatment was denied by the Roudebush VA medical center (MC), 
Indianapolis, Indiana.  


FINDING OF FACT

The veteran incurred trauma to tooth number 8 during service 
which led to the need for treatment.  


CONCLUSION OF LAW

The criteria for entitlement to VA outpatient dental 
treatment for tooth number 8 have been met.  38 U.S.C.A. 
§§ 1110, 1712(a)(1)(C) (West Supp. 2001); 38 C.F.R. §§ 3.381, 
17.161 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that tooth number 8 was knocked loose in 
1953 during a physical training exercise and that, therefore, 
he is entitled to service connection for outpatient dental 
treatment purposes.

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 

solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a) (2001).  The rating activity is 
to consider each defective or missing tooth and each disease 
of the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b) (2001).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty is 
considered.  Treatment during service, including the filling 
or extraction of a tooth, or placement of a prosthesis, will 
not be considered evidence of aggravation of a condition that 
was noted at entry, unless additional pathology developed 
after 180 days or more of active service.  Teeth noted as 
normal at entry will be service connected if they were filled 
or extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(c) (2001).

However, the following will not be considered service 
connected for treatment purposes:  (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e) (2001).

The evidence of record includes an entrance examination 
report reflecting a carious tooth number 8.  A discharge 
dental examination report similarly reflected a carious tooth 
number 8.  Neither examination report shows that the veteran 
had discoloration or looseness.  Nevertheless, in an August 
1999 Notice of Disagreement, the veteran related that in 1953 
this tooth was knocked loose during training.  The veteran 
stated that he saw a corpsman at the dental clinic.  The 
corpsman wiggled the veteran's tooth and said it would 
tighten.  The veteran testified at the VAMC hearing in April 
2000 that the tooth was hit by another 

person's elbow during organized athletics in 1953.  At a 
March 2002 Video Conference Board hearing the veteran 
recalled that the tooth had turned gray before he was 
discharged in 1954.  

The claims file includes a letter from the veteran's private 
dentist, in which the dentist verifies that a root canal on 
tooth number 8 was performed in his office in July 1959.  The 
dentist states that the root canal was done because the nerve 
in the tooth had died due to an injury the veteran sustained 
during military service.  The tooth was treated for 
resorption in July 1993 and again in February 1998.  It was 
removed in February 2000 after it broke off.  

Subject to the requirements set forth in 38 C.F.R. § 3.381, a 
veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161.

For the reasons outlined below, the Board finds that the 
veteran qualifies for Class II (a) entitlement for VA 
outpatient dental treatment.  Class II (a) entitlement arises 
where a veteran has a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma.  The entitlement is to VA dental care 
on a Class II (a) basis.  38 U.S.C.A. § 1712(a)(1)(C); 38 
C.F.R. § 17.161(c).  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  VAOPGCPREC 5-97, 62 Fed. Reg. 
15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (2001). 

In this case, the Board finds the veteran's statements and 
testimony credible as to the in-service dental trauma to 
tooth number 8.  The veteran is not competent as a lay person 
to provide evidence as to a diagnosis; however, he is 
competent to testify as to what he observed.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the service 
discharge examination report fails to record any trauma to 
this tooth, the veteran testified that the tooth tightened 
after it was knocked loose.  Further, although the veteran 
recently testified that the tooth had turned gray prior to 

discharge, his recollection as to the precise timing of the 
discoloration could be somewhat faded after forty-eight 
years.  According the veteran the benefit of the doubt on 
these points, the Board finds that he sustained trauma to 
tooth number 8 during military service, entitling him to 
Class II (a) VA outpatient dental treatment.  

Since there is no evidence that the veteran was a prisoner of 
war, that his dental condition is complicating a medical 
condition being treated by VA, that he is service-connected 
for disabilities rated as totally disabled, or that he is in 
a Chapter 31 vocational rehabilitation program, he is not 
eligible for any other category of dental treatment.  38 
C.F.R. § 17.161(d), (e), (g), (h), (i) (2001); 38 U.S.C.A. 
§ 1712(b).

Finally, the Board has considered the application of the 
provisions of the Veterans Claims Assistance Act of 2000 and 
its implementing regulations.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
On this point, while the veteran was not notified of these 
new legal principles and was not afforded additional 
assistance by VA, in light of the Board's decision to grant 
the requested entitlement, further development at this 
juncture will serve no purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).



ORDER

Service connection for trauma to tooth number 8 for purposes 
of entitlement to VA outpatient dental treatment is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

